EXHIBIT 99.1 PART I ITEM 1.Business General.Weingarten Realty Investors is a real estate investment trust (“REIT”) organized under the Texas Real Estate Investment Trust Act.We, and our predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.Our primary business is leasing space to tenants in the shopping and industrial centers we own or lease.We also manage centers for joint ventures in which we are partners or for other outside owners for which we charge fees. At December 31, 2007, we owned or operated under long-term leases, either directly or through our interest in real estate joint ventures or partnerships, a total of 383 developed income-producing properties and 32 properties under various stages of construction and development.The total number of centers includes 335 neighborhood and community shopping centers located in 22 states spanning the country from coast to coast.We also owned 77 industrial projects located in California, Florida, Georgia, Tennessee,Texas and Virginia and three other operating properties located in Arizona and Texas.The portfolio of properties is approximately 72.8 million square feet. We also owned interests in 19 parcels of unimproved land held for future development that totaled approximately 9.9 million square feet. At December 31, 2007, we employed 485 full-time persons and our principal executive offices are located at 2600 Citadel Plaza Drive, Houston, Texas77008, and our phone number is (713) 866-6000.We also have 10 regional offices located in various parts of the United States. Investment and Operating Strategy.Our investment strategy is to increase cash flow and the value of our portfolio through intensive hands-on management of our existing portfolio of assets, selective remerchandising and renovation of properties and the acquisition and development of income-producing real estate assets where the returns on such investments exceed our blended long-term cost of capital.We have expanded our new development program to include both operating properties and a merchant developer component where we will build, lease and then sell the developed real estate.Our estimated gross investment in the 32 properties currently under development or predevelopment is $628.7 million. To improve the quality of the portfolio, we pursue the disposition of selective noncore assets as circumstances warrant. At
